Case 19-12378-KBO Doc 749 _ Filed 03/10/20 Page 1lof5

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11

Debtors.

)
)
)
DURA AUTOMOTIVE SYSTEMS, LLC, et ai.,!. ) Case No. 19-12378 (KBO)
)
) (Jointly Administered)
)

 

DECLARATION OF DISINTERESTEDNESS OF BTB IP BUNGARTZ
BALTZER PARTNERSCHAFT MBB PATENTANWALTE PURSUANT
TO THE ORDER AUTHORIZING THE RETENTION AND COMPENSATION OF
CERTAIN PROFESSIONALS UTILIZED IN THE ORDINARY COURSE OF BUSINESS
I, Felix Tersteegen, declare under penalty of perjury:

1. I am a managing Partner of btb IP Bungartz Baltzer Partnerschaft mbB
Patentanwilte, located at Im Mediapark 6A, 50670 K6éIn (Cologne), Germany (the “Firm”).?

2. Dura Automotive Systems, LLC and certain of its affiliates, as debtors and debtors
in possession (collectively, the “Debtors”), have requested that the Firm provide German and
European intellectual property legal services to the Debtors, namely Dura Automotive Systems,
LLC and Dura Operating, LLC, and the Firm has consented to provide such services.

3. This Declaration is submitted in compliance with the Order Authorizing the

Retention and Compensation of Certain Professionals Utilized in the Ordinary Course of Business

 

' The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive Systems,
LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura
Operating, LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address is: 1780
Pond Run, Auburn Hills, Michigan 48326.

* For the period from the Petition Date through December 31, 2019, attorneys at Bungartz Christophersen K6In
provided services to Dura Operating, LLC. The attorney rates for services performed during that period are the
same as the rates set forth in Paragraph 10 of this Declaration. On December 31, 2019, Bungartz Christophersen
K6ln dissolved and, on January 1, 2020, those certain attorneys formed the Firm and began to provide services to
the Debtors at the Firm, as Bungartz Christophersen K6ln no longer exists.
Case 19-12378-KBO Doc 749 _ Filed 03/10/20 Page 2of5

[Docket No. 388] (the “OCP Order”), which OCP Order I have reviewed. I understand the
limitations on compensation and reimbursement under such OCP Order.
4. The Firm is a legal services firm providing services in the area of German and

European intellectual property rights, including patents, utility models, trademarks, and registered

design.

5. The Firm has provided services to the Debtors prior to the Petition Date of October
17, 2019.

6. The Firm may have performed services in the past, may currently perform services

and may perform services in the future, in matters unrelated to the Debtors or these chapter 11
cases for persons that are parties in interest in the Debtors’ chapter 11 cases. The Firm does not
perform services for any such person in connection with the Debtors or these chapter 11 cases, or
have any relationship with any such person, their attorneys, or accountants that would be adverse
to the Debtors or their estates with respect to the matter on which the Firm is proposed to be
employed.

7. As part of its customary practice, the Firm is retained in cases, proceedings, and
transactions involving many different parties, some of whom may represent or be employed by the
Debtors, claimants, and parties in interest in these chapter 11 cases.

8. Neither I nor any principal, partner, director, officer, etc., of or professional
employed by, the Firm has agreed to share or will share any portion of the compensation to be
received from the Debtors with any other person cther than the principal and regular employees of

the Firm.
Case 19-12378-KBO Doc 749 Filed 03/10/20 Page 3o0f5

9. Neither I nor any principal, partner, director, officer, of or professional employed
by, the Firm, insofar as I have been able to ascertain, holds, or represents any interest adverse to
the Debtors or their estates with respect to the matter(s) upon which this Firm is to be employed.

10... The Firm intends to bill the Debtors for professional services rendered in
connection with these Chapter 11 Cases, in accordance with the OCP Order, with such bill to
include compensation for services based on the hourly rates set forth below, plus reimbursement
of actual and necessary expenses and other charges incurred by the Firm. The principal designated
to represent the Debtors and their current standard rates are:

Klaus Bungartz (Patent Attorney) - 280 Euro per hour
Felix Tersteegen (Patent Attorney) - 280 Euro per hour
Dr. Sidney Baltzer (Patent Attorney) - 280 Euro per hour

11. The Firm does keep time records in one-tenth of an hour increments in the ordinary
course of business.

12. As ofthe Petition Date, the Firm did not hold a prepetition retainer.

13. The Debtors owe the Firm $99,959.53 for prepetition services, the payment of
which is subject to limitations contained in the United States Bankruptcy Code, 11 U.S.C. §§ 101-
1532.

14. —__ T understand that the amount owed by any of the Debtor's to the Firm for prepetition
services wiil be treated as a general unsecured claim, and as such, the Firm may file a proof of
claim. I further understand that this Declaration will not suffice as the Firm’s proof of claim.

15. | Asof October 17, 2019, which was the date on which the Debtors commenced these
chapter 11 cases, the Firm was not party to an agreement for indemnification with certain of the

Debtors.
Case 19-12378-KBO Doc 749 Filed 03/10/20 Page 4of5

16. The Firm is conducting further inquiries regarding its retention by any creditors of
the Debtors, and upon conclusion of that inquiry, or at any time during the period of its
employment, if the Firm should discover any facts bearing on the matters described herein, the

Firm will supplement the information contained in this Declaration.
Case 19-12378-KBO Doc 749 Filed 03/10/20 Page5of5

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

 

 

 

 

 

 

and correct. Epa Bungerte | Batier
Parinerschaft mbB Patentanwalte
Im Mediapark 6A, 50670 Kdin, Germany
Date: March 06, 2020 . Tal.: 0221/949805-0 Tnail@bib-ip.eu
Ld 7. Fax: 0221/949805-25 ‘www btb-ip.eu
Felix Tersteegen
btb IP BUNGART BALTZER

Parterschaft mbB Patentanwilte
